Citation Nr: 0528122	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1951 
to July 1955.  His DD Form 214 also shows that he had 2 
years, 2 months, and 21 days of service prior to July 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO that declined 
to reopen the veteran's previously denied claim for service 
connection for a skin disorder of the feet.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim.  The matter of his actual entitlement to 
service connection for a skin disorder of the feet is being 
REMANDED for additional development, as set forth below.


FINDINGS OF FACT

1.  By a decision entered in October 1997, the Board 
disallowed the veteran's claim for service connection for a 
skin condition of the feet.

2.  The veteran filed a notice of appeal with the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (Court), challenging the 
Board's October 1997 decision; he later notified the Court of 
his desire to withdraw the appeal, and the appeal was 
dismissed.

3.  Evidence received since the time of the Board's October 
1997 decision relates to unestablished facts necessary to 
substantiate the veteran's claim, is neither cumulative nor 
redundant of the evidence that was previously of record and, 
presuming its credibility, raises a reasonable possibility of 
substantiating his claim.


CONCLUSIONS OF LAW

1.  The Board's October 1997 decision is final.  38 C.F.R. 
§ 20.1100 (1997).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a skin disorder of 
the feet.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).

Here, the record shows that the Board previously disallowed 
the veteran's application to reopen a claim for service 
connection for a skin condition of the feet in October 1997.  
The Board found, in effect, that while the evidence received 
since a prior disallowance in June 1965 showed that he had a 
present skin condition of the feet, the evidence did not tend 
to show that the condition was incurred in or aggravated by 
service.  As such, the evidence was not "new and material."  
38 U.S.C.A. § 5108 (West 1991).  The veteran filed a notice 
of appeal with the Court, challenging the Board's October 
1997 decision.  Subsequently, however, he notified the Court 
of his desire to withdraw the appeal, and the appeal was 
dismissed.  As a result, the October 1997 decision remains 
final.  38 C.F.R. § 20.1100 (1997).  His claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the Board's adjudication.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2004).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes sworn testimony from the 
veteran to the effect that he had a skin condition of his 
feet prior to his entry into active service, and that it 
became worse during service.  The evidence also includes a 
statement from an individual who says she has known the 
veteran since about 1940, when he was about 11 years old, and 
that he always had "bad skin" and "trouble with his feet."  
This evidence relates to unestablished facts necessary to 
substantiate the veteran's claim (i.e., that he had a pre-
service condition that became worse during service); is 
neither cumulative nor redundant of the evidence that was of 
record in October 1997; and, presuming its credibility, 
raises a reasonable possibility of substantiating his claim.  
The evidence submitted is therefore new and material, and the 
claim is reopened.


ORDER

The veteran's claim for service connection for a skin 
disorder of the feet is reopened; to this limited extent, the 
appeal is granted.


REMAND

Although the record contains a copy of a DD Form 214 showing 
that the veteran had 2 years, 2 months, and 21 days of 
service prior to July 1951, the dates of his prior service 
have not been formally verified.  This should be 
accomplished.

The veteran has testified that he was treated for the 
condition here at issue during his first period of service, 
while he was stationed in Vienna, Austria.  He has not 
provided any specific information in terms of the approximate 
date(s) of that treatment or with respect to the identity of 
the facility, or facilities, where he was treated.  Rather, 
he has stated only that the records of that treatment are 
missing, and that he has been told that they were destroyed 
in the fire at the National Personnel Records Center (NPRC).  
Notably, there is nothing currently in the claims file from 
the service department to suggest that any of the veteran's 
service medical records were destroyed in the fire at NPRC.  
As a result, the Board has no solid evidentiary basis for 
concluding that the records do not exist.  On remand, the 
veteran should be asked to provide a copy of any 
communication(s) he may have received in connection with his 
efforts to obtain the missing records, e.g., letters from 
NRPC indicating that the records do not exist, or, 
alternatively, to provide additional details relating to the 
time(s) and place(s) of the treatment so that efforts can be 
undertaken to procure the missing records.

The veteran has testified that he was seen for the condition 
here at issue at the VA Medical Center (VAMC) in Lincoln, 
Nebraska in 1956.  He also suggested during a hearing held at 
the RO in June 2004 that he may have received relevant 
private treatment in 1956.  Presently, the claims file does 
not contain any records of treatment from 1956.  On remand, 
efforts should be made to assist the veteran in procuring 
them.

The evidence currently of record shows that a fungal 
infection of the feet was noted in service in 1953.  The 
record contains evidence of a current skin problem affecting 
the feet, and the veteran has testified that he has had 
continuity of symptoms since service.  Nevertheless, it is 
not entirely clear whether his current difficulties can 
properly be attributed to those noted in service.  Under the 
circumstances, the Board finds it necessary to have the 
veteran examined for purposes of obtaining an opinion as to 
the likely etiology of his current condition(s). 38 C.F.R. 
§ 3.159(c)(4) (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Contact the service department and ask 
it to verify the dates of the veteran's 
active service prior to July 1951.  The 
response received should be associated with 
the claims file.

2.  Ask the veteran to provide a copy of any 
communication(s) he may have received in 
connection with his efforts to obtain the 
missing records from his first period of 
service, e.g., letters from NRPC indicating 
that the records do not exist.  
Alternatively, if he cannot provide a copy 
of any such communication(s), ask him to 
provide as much detail as possible with 
regard to the approximate date(s) and 
location(s) of his treatment for a skin 
condition of his feet during his first 
period of service.  If he provides enough 
detail to allow for meaningful research, 
assist him in obtaining the records of that 
treatment, following the procedures set 
forth in 38 C.F.R. § 3.159.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

3.  Ask the veteran to provide a release for 
the records of any private treatment he may 
have received for a skin condition of his 
feet in 1956.  If he provides an appropriate 
release, assist him in obtaining the records 
of that treatment, following the procedures 
set forth in 38 C.F.R. § 3.159.  Any 
evidence obtained should be associated with 
the claims file.

4.  Ask the VAMC in Lincoln, Nebraska to 
provide copies of any records it may have 
relating to the veteran's reported treatment 
at that facility in 1956 for a skin 
condition of his feet.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

5.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his feet.  The examiner 
should review the claims file.  After 
conducting any indicated testing, the 
examiner should offer an opinion as to each 
of the following questions:

a.  What skin disorders are currently 
affecting the veteran's feet?

b.  Is it at least as likely as not 
(i.e., is it 50 percent or more 
probable) that the skin disorders 
currently affecting the veteran's feet 
are etiologically related to the 
problems noted in service?

c.  If it is at least as likely as not 
that the skin disorders currently 
affecting the veteran's feet are 
etiologically related to the problems 
noted in service, is it clear and 
unmistakable (i.e., obvious, manifest, 
or undebatable) that the skin condition 
of the veteran's feet pre-existed his 
entry into the military?  (The examiner 
should comment on the medical 
significance, if any, of the veteran's 
testimony-and the statement received 
from a childhood friend-to the effect 
that he had dry and cracking feet prior 
to his first period of service.)

d.  If it is clear and unmistakable that 
the skin condition of the veteran's feet 
pre-existed his entry into the military, 
is it at least as likely as not (i.e., 
is it 50 percent or more probable) that 
it underwent a chronic or permanent (as 
opposed to a transient, acute, or 
temporary) increase in severity during 
either of the veteran's periods of 
active service?

e.  If it is clear and unmistakable that 
the skin condition of the veteran's feet 
pre-existed his entry into the military, 
and is it at least as likely as not that 
it underwent a chronic or permanent 
increase in severity during service, is 
it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
the increase in severity during service 
was due to the natural progress of the 
condition?

A complete rationale should be provided.

6.  Thereafter, the RO should take 
adjudicatory action on the merits of the 
veteran's claim for service connection for a 
skin disorder of the feet.  If the benefit 
sought remains denied, a supplemental SOC 
(SSOC) should be provided to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


